Abatement Order filed December 23, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00483-CV
                                    ____________

    CLEVELAND IMAGING AND SURGICAL HOSPITAL, LLC D/B/A
            DOCTOR'S DIAGNOSTIC HOSPITAL, Appellant

                                          V.

     CENTRAL TEXAS PHYSICIAN'S MANAGEMENT, LP, Appellee


                     On Appeal from the 165th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-24685

                             ABATEMENT ORDER

      Notice was filed on December 18, 2014 that appellant is in bankruptcy. Tex.
R. App. P. 8.1. According to the notice, on September 4, 2014, Cleveland Imaging
& Surgical Hospital, L.L.C. petitioned for voluntary bankruptcy protection in the
United States Bankruptcy Court for the Southern District of Texas under case
number 14-34974. A bankruptcy suspends the appeal from the date when the
bankruptcy petition is filed until the appellate court reinstates the appeal in
accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM